   From:           Mahavir Patel
   To:             Brandon McWherter; Chuck Howarth; Hank
   Subject:        Fwd: BMM1071 - Days Inn Bad Faith Demand
   Date:           Friday, September 7, 2018 5:19:07 PM


   I received this from Travelers..
   ---------- Forwarded message -=-------
   From: Sutherlan=,Paul J <PJSUTHER@travelers.com>
   Date: Fri, Sep 7, 2018 at 6=15 PM
   Subject: BMM1071 - Days Inn Bad Faith Demand
   To: Mahavir Patel=<mahavircpatel@gmail.com=gt;



   Dear Mr. Mahavir Patel,



   We are responding to your attached email dated Septe=ber 3, 2018.



   Please note that the loss adjustment for the smoke d=mage claim was based on the Xactimate
   estimate, which represented the agre=d scope of damages between Travelers (The Travelers
   Indemnity Company of A=erica) and prior Public Adjuster Chris Cowan of First Call Claims.
   The Xactimate estimate included a =cope of repairs, which included the professional cleaning
   and painting of =ertain portions of the motel. Our subsequent inspection of the
   motel=building confirmed the professional cleaning and painting, which were detailed within
   the Xactimate estimate, have not =een performed. Additionally, Travelers has not received
   any invoicin=, which would document those cleaning and painting repairs were
   completed.=C2� Inspection also confirmed the motel continues to rent all of their motel
   rooms to guests.



   More recently, you retained representation of your c=aim through Public Adjuster Chuck
   Howarth of the Howarth Group. Befo=e presenting any damage amounts to Travelers, Mr.
   Howarth informed Travele=s that he intended to represent your interests as your appraiser. I
   explained to Mr. Howarth that it was unclear to=Travelers what damage amounts Mr. Howarth
   was disputing.



   At a later date, Mr. Howarth submitted a Xactimate e=timate from FBS (Forensic Building
   Science, Inc.). The estimate was =ccompanied by a report completed by IH (Industrial
   Hygienist) Neil Carlson=of N.G. Carlson Analytical, Inc. Although Mr. Carlson did not
   inspect the building, he completed his IH report based=on questionable test samples obtained
   by General Contractor FBS.=/u>



   In our effort to validate the additional damages rep=rted, we coordinated an on-site inspection

Case 3:19-cv-00006-DCLC-HBG Document 19-17 Filed 06/17/19 Page 1 of 5 PageID #:
                                   1470
   of the motel. Accompanied=by IH Sherman Woodson of S&ME, Inc. along with
   Construction Consultant=Wesley Bolick of DND Construction Services, we inspected the
   motel. Although we scheduled our inspection through=Mr. Howarth, neither Mr. Howarth nor
   his selected experts elected to join =s on-site during the inspection process.



   Mr. Woodson completed his review of IH Neil Carlson=E2��s report and inspected the
   motel for smoke and smoke odor. M=. Woodson’s report was previously provided to you.
   Contrary =o your allegation that Travelers would not allow Mr. Woodson to obtain samples
   from the motel – the decision to obtain or not o=tain samples was made solely at the discretion
   of Mr. Woodson.



   Please note the appraisal process is intended to add=ess differences in the valuation of
   property damages. Appraisal is n=t appropriate to determine the existence of damage or
   resolve questions of=coverage or causation. As explained in our prior letter, dated August 22,
   2018, your request for appraisal is res=ectfully denied.



   Regards,



   Paul Sutherland    




   Paul J. Sutherland, CPCU, CHFC=u>

   General Adjuster | Business Property Insurance | Major Case Unit

   The Travelers Companies

   One Tower Square MS06-A

   Hartford CT 06183

   C: (443) 610-2022 F: (877) 864-55=9

   pjsuther@travelers.com




Case 3:19-cv-00006-DCLC-HBG Document 19-17 Filed 06/17/19 Page 2 of 5 PageID #:
                                   1471
   If further assistance is required, p=ease contact Barry Morihlatko @ bmorihla@tra=elers.com




   From: Mahavir Patel [mailto:mahavircpatel@gmail.c=m]
   Sent: Monday, September 03, 2018 10:45 AM
   To: Sutherland,Paul J <PJSUTHER@travelers.com>
   Subject: BMM1071 - Days Inn Bad Faith Demand

   The Travelers Indemnity Company of America

   Attn: Paul J. Sutherland

   PJSUTHER@t=avelers.com



              �=A0    Re:         C=aim No.            =BMM1071

              �=A0            =C2�       Date of Loss:    =C2� November 28, 2016

              �=A0            =C2�       Loss Location:   Days=Inn

              �=A0            =C2�           �=A0            =C2�           �=A0 324 Hemlock St.,
   Gatlinburg, TN



   Dear Mr. Sutherland,

              �=A0            =C2�           �=A0            =C2�           �=A0

          We are in receipt =f your letter of August 22, 2018 in response to our Appraisal
   demand and f=rther claim submission, and are disturbed by Travelers' decision to
   di=allow us our right to Appraisal in the policy. Since the Days Inn was thoroughly
   surface cleaned as provided for in your =nitial settlement scope, we have experienced
   numerous complaints of smoke =dor that has impacted our business and we continue
   to struggle with the ne=d for excessive cleaning and deodorization costs. It is rather
   obvious that the scope allowed by Travelers (a =imple cleaning) was not sufficient to
   restore the property to pre-loss con=ition.



          Because of the def=ciencies in Travelers’ scope, we employed The Howarth
   Group to app=aise the damage and to determine if any additional repairs are
   warranted a= a result of the wildfire soot, smoke, char and extensive particulate
   residue that inundated our building during the Gatlinburg fire= that included hurricane
   force winds for extensive periods of time. =he Howarth Group commissioned
   Forensic Building Science, Inc. (FBS) to com=lete tests and sampling to obtain lab

Case 3:19-cv-00006-DCLC-HBG Document 19-17 Filed 06/17/19 Page 3 of 5 PageID #:
                                   1472
   results that could establish where the soot/char and particulate was still=present and
   causing the odor problems. According to the FBS report, =t took 18 samples at
   various locations throughout the building and in 20 o= the 20 test locations the
   positive presence of soot and/or char was found.



          Based on our Augus= 22 letter, it appears that Travelers’ response is simply to
   ignor= the FBS test results, deny us our right to appraisal in the policy, and t=ll us to
   simply live with the problem and go away. Travelers did bring an IH to the site but
   would not allow him to take any =amples of his own for some reason. He was only
   allowed to use his no=e and eyes to test for the presence of soot/char and particulate
   on alread= cleaned surfaces, which is not proper and certainly not in good faith.



            This will serve as=notice of our intent to sue for bad faith if you do not allow my
   full clai= to move forward through the appraisal process and otherwise honor the
   ins=rance policy which Travelers issued to us. No one can reasonably dispute that we
   have insurance coverage for soot dep=sits and FBS’ tests have confirmed the
   presence of soot in places =or which you have not paid to clean or properly repair. I
   am perfect=y willing to just let the appraisal process run its course so that we can put
   an end to this, but if you are unwilling=to do that, then we will pursue all options
   available under the law, inclu=ing bad faith remedies.   This letter is intended to be a
   formal=demand for payment and for full compliance with the terms of the policy,
   including its appraisal clause. This d=mand is being made to afford Travelers an
   opportunity to reconsider its po=ition, to give notice of our intent to assert a clause of
   action for bad f=ith if the claim and appraisal demand are not honored, and that we
   will seek statutory damages for bad faith if =ravelers refuses to honor its obligations.
   Please respond accordingl=.

   =div class="m_-3517675918756179165WordSection1">



   --

   Best,

   Mahavir Patel

   865.3=6.6181

   This message (including any =ttachments) may contain confidential, proprietary, privileged and/or priva=e information. The information is
   intended to be for the use of the indivi=ual or entity designated above. If you are not the intended recipient of this message, please notify
   the sender i=mediately, and delete the message and any attachments. Any disclosure, rep=oduction, distribution or other use of this
   message or any attachments by =n individual or entity other than the intended recipient is prohibited.

   TRVDiscDefault::1201
   --
   Best,


Case 3:19-cv-00006-DCLC-HBG Document 19-17 Filed 06/17/19 Page 4 of 5 PageID #:
                                   1473
   Mahavir Patel
   865.356.6181




Case 3:19-cv-00006-DCLC-HBG Document 19-17 Filed 06/17/19 Page 5 of 5 PageID #:
                                   1474
